Citation Nr: 1733018	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-38 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for status post right (major) wrist fracture with degenerative changes, currently rated 10 percent disabling.  

2.  Entitlement to an increased disability rating for status post left (minor) wrist fracture with degenerative changes, currently rated 10 percent disabling.  

3.  Entitlement to an increased disability rating for left compression neuropathy with left intervertebral disc syndrome (IVDS) of all radicular groups (previously characterized as left compression neuropathy), currently rated 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to March 1983.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to disability ratings in excess of 10 percent for right and left wrist fractures with degenerative changes, and denied entitlement to a disability rating in excess of 20 percent for left compression neuropathy.  A notice of disagreement was filed in May 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.

These matters were remanded in March 2014 to schedule the Veteran for a Board hearing.  At that time, the Board took jurisdiction of the issue of entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453(2009).

In an October 2014 rating decision, the RO determined that service connection was established for left compression neuropathy with left IVDS of all radicular groups, assigning a 20 percent disability rating, effective May 31, 2011, which essentially resulted in a recharacterization of the left compression neuropathy issue and encompasses all radicular symptoms affecting the left upper extremity. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2014; the transcript is of record.

In February 2015, the Board dismissed the issue of TDIU after it was withdrawn by the Veteran.  The remaining issues were remanded for additional development.  They have now been returned to the Board for further consideration. 

At the December 2014 hearing, the Veteran asserted entitlement to a separate rating for the neurological symptoms in his right arm.  The record indicates that entitlement to service connection for right compression neuropathy was previously denied in an April 2004 rating decision.  Thus, the issue of whether new and material evidence has been submitted to reopen a claim for service connection for right compression neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction, and this issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has limitation of motion of the right wrist without ankylosis; limitation of pronation or supination is not shown.  

2.  The Veteran has limitation of motion of the left wrist without ankylosis; limitation of pronation or supination is not shown.  

3.  The Veteran has had moderate neuralgia of all radicular groups of the minor arm throughout the entire appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post right (major) wrist fracture with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Codes 5003, 5010, 5213, 5214, 5215 (2016).  

2.  The criteria for a rating in excess of 10 percent for status post left (minor) wrist fracture with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Codes 5003, 5010, 5213, 5214, 5215 (2016).  

3.  Throughout the rating period on appeal, the criteria for entitlement to a 30 percent rating for left compression neuropathy with left IVDS of all radicular groups (previously characterized as left compression neuropathy) have been met; the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124, 4.124a, Code 8713.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in a January 2010 letter prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  In this regard, the Veteran was afforded a VA examination of his wrists in conjunction with his current claim in March 2010.  However, he testified at the December 2014 hearing that his disabilities had become worse.  In addition, the March 2010 examination report does not include the passive range of motion for the wrists.  

As ordered by the February 2015 remand, the Veteran was scheduled for new examinations of his wrist and nerve disability in December 2016 but failed to report.  There is some indication the Veteran may have changed his address shortly before December 2016, but there is no evidence that he failed to receive notice of the examination.  Moreover, even if he has moved, he has yet to provide another address to VA so that his examination can be scheduled.  In this regard, the Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Neither the Veteran nor his representative contends that the he is prejudiced by the omission of the passive range of motion.  Give the Veteran's failure to report to the scheduled examination and the absence of any argument that the first examination was prejudicial, a third remand to reschedule a VA examination of the joints is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's VA treatment records have been obtained.  All pertinent private medical records have also been obtained.  The Veteran offered relevant testimony at his December 2014 hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that his service connected wrist disabilities have increased in severity.  He believes that higher ratings would more accurately reflect the impairment that results from these disabilities.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for the residuals of fractures of the right wrist and the left wrist was granted in a December 1989 rating decision.  Zero percent evaluations were assigned to both of these disabilities, although a combined 10 percent rating was assigned under 38 C.F.R. § 3.324 (2016).  An April 2004 rating decision assigned separate 10 percent evaluations to each of the wrist disabilities, effective January 30, 2004.  Service connection for left compression neuropathy was also established, and a 10 percent rating was assigned.  An August 2007 rating decision increased the evaluation for neuropathy to 20 percent, and these ratings remain in effect. 

Residuals of the Bilateral Wrist Fractures

The Veteran's residuals of fractures to the right wrist and left wrist are both evaluated under the rating criteria for traumatic arthritis.  Traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The rating criteria for limitation of motion of the wrist provide for a 10 percent rating for both the major limb and the minor limb when dorsiflexion is less than 15 degrees.  A 10 percent evaluation is also provided for both the major limb and the minor limb when palmar flexion is limited to in line with the forearm.  38 C.F.R. § 4.71a, Code 5215.  Ankylosis of the wrist in dorsiflexion, plantar flexion, or ulnar or radial deviation is required for a rating in excess of 10 percent for limitation of the wrist of either the major or the minor limb.  38 C.F.R. § 4.71a, Code 5214.  

Normal range of motion for the wrist is 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  Forearm pronation is from zero to 80 degrees, and forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71a, Plate I.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

These provisions are not for consideration; however, where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

At the March 2010 VA examination, the Veteran reported pain and stiffness in both wrists, and weakness of the right wrist.  He also reported locking of the fingers of the right hand with repetitive activities.  He denied redness, swollen joints, instability, or giving way.  He reported fatigue and lessened endurance.  He had worked with tools for the past 36 years.  The Veteran denied periods of flare-ups.  On examination of the right wrist, there was no erythema or abnormal movement.  The Veteran had a prominent radial styloid process with point tenderness.  There was point tenderness to palpation of the radial styloid process and crepitus.  The range of motion was zero to 40 degrees of dorsiflexion; zero to 50 degrees of palmar flexion; zero to 10 degrees of radial deviation; and zero to 25 degrees of ulnar deviation; with pain at all end points.  The joint was painful on motion, but there was no additional limitation due to pain, fatigue, weakness, incoordination or lack of endurance following repetitive use, and no additional decrease in range of motion on flare-ups.  

With respect to the left wrist, there was no erythema, swelling, or abnormal movement.  On palpation, there was no point tenderness, crepitus, or heat.  Dorsiflexion was zero to 50 degrees; palmar flexion was zero to 60 degrees; radial deviation was zero to 10 degrees, and ulnar deviation was zero to 40 degrees; with pain at all end points.  The joint was painful on motion, but there was no additional limitation due to pain, fatigue, weakness, incoordination or lack of endurance following repetitive use, and no additional decrease in range of motion on flare-ups.  X-ray studies of each wrist showed degenerative changes.  3/19/2010 VBMS, VA examination, p. 1.

VA treatment records show that the Veteran has occasionally complained of wrist pain.  An April 2010 occupational therapy consultation shows that the right wrist had flexion to 50 degrees; extension to 40 degrees; ulnar deviation to 15 degrees, and radial deviation to 10 degrees.  The left wrist had flexion to 45 degrees; extension to 45 degrees; ulnar deviation to 40 degrees, and radial deviation to 15 degrees.  His potential for rehabilitation was good.  8/27/2014 VBMS, Medical Treatment Record - Government Facility, p. 83.  

A December 2010 VA rheumatology consultation found that the Veteran's right wrist had limited extension and pain on flexion and extension.  The left wrist had full range of motion but with pain.  8/27/2014 VBMS, Medical Treatment Record - Government Facility, p. 140.  

At the December 2014 hearing, the Veteran testified that he was unable to bend his right wrist backward.  It would become painful during certain activities.  He was limited to 10 minute intervals when working with his hands due to numbness and pain.  See Transcript.  

Based on the above, the Board finds that entitlement to an increased rating is not warranted for either the right wrist or the left wrist.  Although limitation of motion for each wrist was shown at the March 2010 VA examination, the Veteran is already in receipt of the maximum scheduler evaluation available under 38 C.F.R. § 4.71a, Code 5215 for limitation of motion for both wrists.  Therefore, no additional discussion of those criteria is required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

Entitlement to a higher rating under the rating criteria for ankylosis has also been considered.  However, the March 2010, April 2010 and December 2010 examinations establish that the Veteran retained at least some motion in each wrist.  Ankylosis has not been shown, and an increased rating under the criteria for ankylosis cannot be awarded.  38 C.F.R. § 4.71a, Code 5214.  

Finally, the Board has considered entitlement to increased ratings under the criteria for impairment of supination and pronation.  See 38 C.F.R. § 4.71a, Code 5213.  Unfortunately, the range of supination and pronation was not recorded for either wrist on any of the examinations.  However, the only limitation of range of motion noted on the December 2010 rheumatology examination was extension of the right wrist, and the left wrist reportedly had full range of motion.  The Veteran presumably had normal supination and pronation of each wrist at that time, and an increased rating cannot be assigned under these criteria for either wrist.  In reaching this decision, the Board once again observes that the Veteran failed to report for his scheduled VA examination, and the range of motions that would have been obtained at that time are not available for consideration. 

Left Compression Neuropathy

Entitlement to service connection for left compression neuropathy was granted in an April 2004 rating decision.  A 10 percent rating was assigned under the rating criteria for paralysis of the median nerve.  See 38 C.F.R. § 4.124a, Code 8515.  The evaluation was increased, retroactively, to the current 20 percent rating in an August 2007 rating decision.  As previously noted, an October 2014 rating decision recharacterized this disability to include the Veteran's IVDS and found that it encompassed all radicular groups.  Thus, the disability was evaluated under the rating criteria for neuralgia of all radicular groups.  

The rating criteria for neuralgia of all radicular groups provides that mild incomplete paralysis of the minor limb is rated as 20 percent disabling and moderate incomplete paralysis is rated as 30 percent disabling.  38 C.F.R. § 4.124a, Code 8713.  The maximum evaluation for neuralgia is no more than equal that of moderate incomplete paralysis.  38 C.F.R. § 4.124.  When involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

At the March 2010 VA examination, the Veteran reported burning and numbness in the left wrist when sleeping or driving.  He had the sensation of pins and needles in the 3rd to 5th fingers.  On examination, there was normal strength and normal sensation to sharp and light touch.  3/19/2010 VBMS, VA examination, pp. 1, 5.  

The April 2010 occupational therapy consultation shows reports of constant pain and loss of function in his hands due to wrist pain.  There was an increase in pain with any fine motor task, and it would wake him during the night.  On a scale of one to ten, the Veteran rated his left wrist as a two for constant pain and a seven with motion.  On examination, the tinel test was positive and he had decreased grip strength.  The potential for rehabilitation was good.  8/27/2014 VBMS, Medical Treatment Record - Government Facility, p. 83.

VA treatment records from June 2010 and July 2010 show that the Veteran continued to complain of wrist pain.  He had completed the occupational therapy with minimal results, and the goal of decreasing his pain had not been met.  8/27/2014 VBMS, Medical Treatment Record - Government Facility, pp. 160, 37.  

At the December 2014 hearing, the Veteran testified that he experienced increasing pain of his wrists, especially when using a broom or a screwdriver.  The left arm was worse than the right.  The Veteran would experience his symptoms just by raising his arms in the air.  His arm would ache enough to wake him up during the night.  His symptoms also include tingling.  The Veteran reported pain when placing his hands at the top of a steering wheel.  He did not have a problem with buttons, but he admitted to dropping cups and tools a couple of times a month.  See Transcript.  

Resolving all doubt in favor of the Veteran, the Board finds that the evidence shows moderate neuralgia of all radicular groups of the left arm.  The Veteran testified that simply raising his arm results in pain, and that the simplest tasks such as driving or sweeping are painful.  The record shows that he underwent occupational therapy with the goal of reducing his pain, but the therapy was unsuccessful.  The Veteran has a low level of pain constantly, and his pain greatly increases with movement.  The Board finds that this symptomatology more nearly resembles that of moderate neuralgia than mild neuralgia, and that a 30 percent rating is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, Code 8713.  

The Board has considered entitlement to a rating in excess of 30 percent for the Veteran's left compression neuropathy with left IVDS.  However, the rating schedule states that the maximum evaluation for neuralgia can be no more than equal that of moderate incomplete paralysis.  38 C.F.R. § 4.124.  There is no evidence that the diagnosis of neuralgia is incorrect, or that the Veteran has paralysis of his radicular groups.  It follows that the maximum evaluation that can be assigned for this disability is the 30 percent rating that equates to the rating for moderate incomplete paralysis of all radicular groups of the minor limb.  38 C.F.R. § 4.124a, Code 8713.  

In reaching these decisions, the Board is aware that a claim for an increased rating can include a claim for TDIU if raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted, the Veteran withdrew a claim for TDIU over which the Board had previously taken jurisdiction, and this matter will not be revisited.  


ORDER

Entitlement to an increased disability rating for status post right (major) wrist fracture with degenerative changes, currently rated 10 percent disabling, is denied. 

Entitlement to an increased disability rating for status post left (minor) wrist fracture with degenerative changes, currently rated 10 percent disabling, is denied. 

A 30 percent disability rating for left compression neuropathy with left IVDS of all radicular groups (previously characterized as left compression neuropathy), is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


